Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 1 of 6 PageID #: 2562




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

LEVINE HAT CO.,                                  )
                                                 )
          Plaintiff,                             )
                                                 )
v.                                               )      No. 4:16-CV-1132-SNLJ
                                                 )
INNATE INTELLIGENCE, LLC,                        )
et al.,                                          )
                                                 )
          Defendants.                            )


 DEFENDANT PROFAX, INC’S MEMORANDUM OF LAW IN SUPPORT OF ITS
    MOTION FOR LEAVE TO FILE SURREPLY IN CONNECTION WITH
    PLAINTIFF’S MOTION TO COMPEL, AND REQUESTING HEARING

          In its recently filed Reply in Support of Motion to Compel (Doc. 192), Plaintiff attempts

to backfill its bare-bones opening brief by expanding or raising for the first time a variety of

theories, authorities and arguments. ProFax should thus be accorded an opportunity to submit a

surreply addressing Plaintiff’s arguments.

          For example, Plaintiff has raised at least two new issues in its Reply brief. First, Plaintiff

argues in its reply that the financial statements produced by ProFax are merely “summaries” and

that they are somehow insufficient or deficient in Plaintiff’s view. (Id. at 1, 4–7.) In so doing,

Plaintiff impermissibly pivots from its initial argument seeking to compel ProFax to produce

financial statements to a new argument concerning the contents of ProFax’s December 3, 2020

production. The parties have not met and conferred regarding the contents of ProFax’s subsequent

production, as required by Local Rule 3.04(A). Nor does the Court have before it the referenced




1885150
Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 2 of 6 PageID #: 2563




financial statements, which are highly confidential and were produced to counsel on a confidential

basis.1

          Second, Plaintiff argues in its reply that ProFax did not serve supplemental pleadings

responding to Plaintiff’s single RFP and single Interrogatory at issue in the motion to compel along

with ProFax’s supplemental production of the financial statements and accountant’s letter

produced by ProFax on December 3, 2020. (Doc. 192 at 8–9.) The parties also have not met and

conferred under Local Rule 3.04(A) regarding this issue, which is a red herring easily remedied.

Had Plaintiff’s counsel simply requested these supplemental pleadings, ProFax’s counsel would

have readily agreed and, indeed, will do so within a week.

          Neither of these issues have been briefed before this Court or discussed with ProFax’s

counsel. ProFax therefore should be provided an opportunity to respond to these new arguments.

          Additionally, Plaintiff is utilizing its reply brief to present arguments never made in its

opening brief in an attempt to meet its burden of proof as to why the Court should compel

production of confidential consolidated tax returns filed by ProFax’s parent that includes highly

confidential information not pertinent to ProFax’s financial situation. ProFax also should be

afforded an opportunity to respond to these arguments as well.

          Leave to file a surreply is appropriate under the circumstances. District courts allow

surreplies when the reply memorandum in support of the original motion introduces new issues or

arguments. Travelers Indem. Co. v. S.M. Wilson & Co., 4:04 CV 01365 ERW, 2005 WL 2234582,

at *3, n.4 (E.D. Mo. Sept. 14, 2005); see also Collier v. Hanger Orthopedic Group, Inc., 12-6087-

CV-SJ-SOW, 2013 WL 12201281, at *5 (W.D. Mo. Feb. 15, 2013).



1
  If needed at this stage or in connection with a hearing on Plaintiff’s Motion to Compel, ProFax
will submit the financial statements to the Court for a confidential “in camera” inspection or,
alternatively, under seal pursuant to a protective order.

                                                   2
1885150
Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 3 of 6 PageID #: 2564




          Plaintiff advanced new arguments in its reply brief after ProFax voluntarily produced the

financial statements it had told Plaintiff’s counsel it would produce, rendering moot Plaintiff’s

motion to compel such financial statements.2 (Doc. 190.) Plaintiff argued for the first time in its

reply that the financial statements it had requested in discovery and which it knew ProFax would

be producing are insufficient summaries in Plaintiff’s view. Plaintiff could have raised this issue,

and met and conferred about it, much earlier. Indeed, the financial statement ProFax produced in

December 2020 are the type of profit and loss statements ProFax had provided Plaintiff during

settlement discussions in 2018, for earlier time periods. Moreover, a letter from ProFax’s

accountant accompanied the December 2020 production to provide Plaintiff’s counsel further

assurance of the profit and loss statement produced.

          Numerous courts have rejected precisely the same pivot Plaintiff now makes in its reply

brief. See Merrick v. Inmate Legal Servs., No. CV-13-01094-PHX-SPL (BSB), 2017 U.S. Dist.

LEXIS 227170, at *4-5 (D. Ariz. May 17, 2017) (internal record citations omitted) (“In their

motion to compel, Defendants sought an order directing Plaintiff to respond to their discovery

requests and that motion complied with the meet and confer requirement. Plaintiff subsequently

responded to Defendants' discovery requests. In their reply, Defendants complain that those

responses are insufficient, but they did not attempt to resolve that discovery issue with Plaintiff

before bringing that issue before the Court. Therefore, the Court will not consider the new

discovery issue raised for the first time in Defendants' reply.”); see also Santos v. Baca, No. 2:11-

cv-01251-KJD-NJK, 2015 U.S. Dist. LEXIS 152733, at *7–8 (D. Nev. Nov. 10, 2015) (internal

citations omitted) (“Where a party voluntarily provides the discovery that a motion to compel



2
  ProFax had anticipated it would be able to produce the financial statements and accountant’s
letter by Thanksgiving, but production was delayed approximately one week until December 3,
2020, because ProFax’s bookkeeper suffered a severe injury and was unable to work.

                                                  3
1885150
Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 4 of 6 PageID #: 2565




seeks, it moots the motion . . . Instead of addressing the implications of Defendants' intervening

discovery responses, Plaintiff's reply attempts to dispute the adequacy of those responses. In other

words, Plaintiff abandons its argument that Defendants should be ordered to respond to its requests

(because they have) and, instead, argues that Defendants' responses are defective. Plaintiff's reply

therefore raises new issues and asserts new arguments.             However, these arguments are

procedurally improper because ‘[a] party is generally prohibited from raising new issues for the

first time in its reply brief’ as the opposing party is not afforded an opportunity to respond.”); see

also Jafari v. FDIC, No. 12cv2982 LAB(RBB), 2014 U.S. Dist. LEXIS 168988, at *10–11 (S.D.

Cal. Dec. 5, 2014) (internal citations omitted) (“It is clear that the Plaintiffs' complaint about the

sufficiency of Defendant's production arose after the Motion to Compel was filed, and Plaintiffs'

arguments in the Reply are being raised for the first time. The Plaintiffs' Motion to Compel was

brought to ensure that the Defendant produced the documents . . . prior to the discovery cutoff

date. Plaintiffs now acknowledge that Defendant has produced the documents. Nonetheless,

Plaintiffs' Reply makes it clear that a new controversy has arisen with respect to the sufficiency of

the production. The new dispute is not properly raised by the Plaintiffs' Reply.”).

          Similarly, Plaintiff’s new complaint regarding non-receipt of additional discovery

pleadings from ProFax to supplement or update formally its earlier objections and responses also

is not properly before this Court. As above, the parties have not met and conferred regarding this

issue. ProFax’s first priority was producing the supplemental financial statements Plaintiff sought.

ProFax has every intention of providing the supplemental discovery pleadings as well, and will

endeavor to do so within five (5) business days. The Court should not be burdened with a

discovery dispute that the parties have not attempted to resolve without judicial intervention and

which essentially is a non-dispute. ProFax at no time indicated it would not provide Plaintiff with



                                                  4
1885150
Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 5 of 6 PageID #: 2566




supplemental discovery pleadings pertinent to the one RFP and one Interrogatory at issue.

Avoiding judicial involvement in such circumstances is precisely why the meet and confer

requirement of Local Rule 3.04(A) exists. Moreover, this issue was not raised in Plaintiff’s

opening brief, which has denied ProFax the opportunity to meaningfully respond to the argument.

It is appropriate under the circumstances to grant ProFax leave to file a surreply so that it may

address Plaintiff’s new contentions.

          It also is appropriate to allow ProFax an opportunity to respond to Plaintiff’s beefed up

arguments seeking production of consolidated tax returns of ProFax’s parent. Plaintiff did not

present any argument in this regard in its opening brief despite knowing that ProFax did not file

its own tax return. Instead, Plaintiff without discussion cited a couple of cases from other courts

in dissimilar cases involving tax returns; thus preventing ProFax from any true opportunity to

address Plaintiff’s arguments.

          WHEREFORE, ProFax hereby requests leave to file its surreply within five (5) business

days of the Court’s Order granting it leave to do so. ProFax additionally requests that the Court

hold a hearing on Plaintiff’s Motion to Compel so that all arguments and circumstances pertinent

to Plaintiff’s Motion to Compel can be fully addressed and presented to the Court.




                                                  5
1885150
Case: 4:16-cv-01132-SNLJ Doc. #: 194 Filed: 12/16/20 Page: 6 of 6 PageID #: 2567




Dated: December 16, 2020                              Respectfully submitted,
                                             GREENSFELDER, HEMKER & GALE, P.C.

                                             By       /s/ Mary Ann L. Wymore
                                                      Mary Ann L. Wymore, #44061
                                                      mlw@greensfelder.com
                                                      Dawn M. Johnson, #41991
                                                      dmj@greensfelder.com
                                                      10 South Broadway, Suite 2000
                                                      St. Louis, Missouri 63102
                                                      Telephone: 314-241-9090
                                                      Facsimile: 314-241-8624

                                             Attorneys for Defendant ProFax, Inc.




                                CERTIFICATE OF SERVICE


        The undersigned certifies that on this 16th day of December, 2020, a true and correct copy
of the foregoing was filed with the Clerk of the Court to be served by operation of the Court’s
electronic filing system on all attorneys of record.

                                                               /s/ Mary Ann L. Wymore




                                                  6
1885150
